DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7-14, 17, 18, and 20-24 are pending in the application. Amended claims 1, 11, 12, 17, 18, and 20, cancelled claims 3-6, 15, 16, and 19, and new claims 21-24 have been noted. The amendment filed 1/5/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Chatterjee et al (US 2015/0126045).
Li discloses a method of depositing a silicon carbonitride film [0095] comprising: forming a flowable film [0074] on a substrate surface by exposing the substrate surface to a precursor [0076] having a structure of general formula I [0080], and exposing the substrate surface to a stream of ammonia to generate a plasma [0081]-[0082]. The precursor of general formula I may be hexamethylcyclotrisilazane [0095] and other precursors to be used include trisilylamines [0029]. 
Li does not disclose a precursor mixture further comprising a silane, turning on a bias power to generate the plasma, or the carbon content of the flowable film.
Bowen discloses that trisilylamine (TSA) may be used in combination with additional silicon precursors to form silicon carbonitride films wherein the carbon content can be tuned by changing the reactants/ratios [0004]. The carbon content of the silicon carbonitride film may be 0 to 49 at% [0015].
Chatterjee discloses a plasma CVD processing chamber for deposition of silicon-containing films using precursors such as TSA and hexamethyltricyclosilazane (Abstract) wherein a system controller can be used to regulate the operations of the processing chamber. The system controller is under the control of a computer program 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a mixture of Li’s precursor and trisilylamine as suggested by Bowen to form the silicon carbonitride film of Li in order to tune the carbon content of the silicon carbonitride film, such as values within the range of Bowen, and to use a bias power as suggested by Chatterjee to generate the ammonia plasma of Li since it was well known for plasma generation in plasma CVD chambers.
Regarding Claim 2, Bowen discloses that the silane is trisilylamine [0004]. 
Regarding Claims 7-10, Li discloses the flowable film has a thickness of 10-2000 nm [0090]. The pressure is 0.1 torr to about 10 torr [0054]. The deposition temperature is 100-400°C [0082]. The flowable film may be silicon carbonitride [0095]. 
Regarding Claim 24, Li discloses formula IV [0080] which includes at least octamethylcyclotrisilazane, nonamethylcyclotrisilazane, etc. as the silicon precursor.
Thus, claims 1, 2, 7-11, and 24 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li and Bowen. 
Claims 12-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Chatterjee et al (US 2015/0126045) as applied above and further in view of Kalutarage et al (US 2017/0114465).
Li and Bowen do not disclose a purging step prior to exposing the substrate to a plasma. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to purge the processing chamber of Li after the exposure to the precursor mixture as suggested by Kalutarage in order to remove any excess precursors, byproducts, and other contaminants from the chamber.
Regarding Claim 13, Bowen discloses that the silane is trisilylamine [0004]. 
Regarding Claims 14, Li discloses a remote plasma [0049] comprising nitrogen, ammonia, etc. [0082]. The substrate may be exposed to the precursors simultaneously [0083]. 
Regarding Claim 17, Li discloses the precursor of general formula I may be hexamethylcyclotrisilazane [0095].
Regarding Claims 18, Kalutarage discloses that the purge gas may be nitrogen, argon, helium, etc. [0057].
Regarding Claim 20, Bowen discloses that ammonia can be a reactant that is used to tune carbon content of the silicon carbonitride films [0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a control system as suggested by Chatterjee in the processes of Li, Bowen, and/or Kalutarage in order to regulate the operations of the processing chamber.
.
 Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Chatterjee et al (US 2015/0126045) as applied above and further in view of Mallick et al (US 2013/0217240).
Li and Bowen do not disclose a specific precursor to silane ratio or a precursor of general formula (II). 
Mallick discloses forming flowable silicon-carbon-nitrogen films using silicon precursors, such as precursors having general formula (I) or alternatively general formula (II) [0026] and a carbon-free silicon source, such as trisilylamine, may be mixed with the precursor in order to adjust the carbon ratio in the deposited film [0028]. 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to adjust the ratio of silicon precursor (e.g. hexamethylcyclotrisilazane) to silane (e.g. trisilylamine) as suggested by Mallick in the process of Li or Bowen in order to adjust the carbon content of the flowable silicon carboontride film to a desired amount or to use a silicon precursor of general formula (II) as suggested by Mallick as a suitable alternative to hexamethylcyclotrisilazane in the process of Li since both are suitable precursors for forming flowable silicon carbonitride films.
Thus, claims 21-23 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li, Bowen, Chatterjee, and Mallick.
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. Applicant argues that Li fails to teach or suggest a precursor mixture, adding bias power, and Li teaches away from using a precursor mixture. This is not found persuasive because Bowen teaches that trisilylamine (TSA) can be used in combination with other silicon precursors in order to tune to carbon content of the film by changing the reactants/ratios [0004] and Chatterjee teaches that it was well known to turn on a bias power in order to generate plasma from the deposition gases in a plasma CVD chamber [0041], such as ammonia plasma taught by Li [0082]. Li would not teach away from a precursor mixture because Li discloses that the precursor may be “at least one” trisilylamine…cyclictrisilazane, etc. (Abstract) and thus would reasonably suggest that more than one precursor may be used.
Applicant argues that there is not rational reason that one of ordinary skill in the art would turn to Bowen for teaching a silane precursor. This is not found persuasive because Li discloses that the precursor may be “at least one” compound [0009], such as TSA [0011] or cyclictrisilazanes [0014], and thus reasonably suggests more than one precursor. Bowen teaches that TSA can be used with other silicon precursors in order to tune carbon content by changing the reactants/ratios [0004]. Thus, it would have been obvious to choose a combination of reactants or ratio of reactants in order to tune the carbon content of the deposited film.
Applicant argues that Bowen is devoid of any teaching of adding a bias power during the deposition. This is not found persuasive because Li discloses generating an 
Applicant argues that Bowen is devoid of any teaching of the carbon content of the flowable film. This is not found persuasive because Bowen teaches that the silcon carbon nitride film may have a carbon content of 0 to 49 at% [0015]. 
Applicant argues that neither Li nor Bowen teach the limitations of the new claims. The new claims have been addressed in the new rejection above. Mallick further teaches that non-carbon silicon precursors such as TSA can be used with silicon precursors, such as general formula (I) and general formula (II) in order to control the carbon content of the film [0026]; [0028]. Thus, it would have been obvious to control the specific precursor (general formula (I) or (II)) to silane (e.g. TSA) ratio in order to form a film having a desired carbon content. Li teaches the limitation of at least some of the precursors listed in new claim 24 in formula IV [0080]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715